Citation Nr: 1142899	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  

2.  Entitlement to service connection for umbilical hernia repair, to include a temporary total evaluation due to surgery necessitating at least one month of convalescence or surgery with severe postoperative residuals.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury, claimed as a result of a fall at a VA medical facility on July 14, 2005.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an allergic reaction, claimed as a result of a pneumonia vaccine received during hospitalization at a VA medical facility in November 2005.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1980 and then was a member in the United States Army Reserve until 1989.  There is no allegation that the Veteran's disabilities are related to the Reserve membership.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claim for service connection for a low back disability was previously remanded in February 2006, February 2007, and March 2009.  

The Board denied the claim for service connection for a low back disability in May 2010.  Subsequently, the Veteran filed a timely appeal of the Board's May 2010 denial with the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued an Order vacating the May 2010 decision and remanding it to the Board for further development and adjudication consistent with the April 2011 Joint Motion for Remand.  

Regarding the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury, the Board notes that the RO has adjudicated the issue as whether new and material evidence has been received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury.  However, after the RO originally denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in November 2006, the Veteran filed a notice of disagreement with the rating decision in February 2007.  Because the Veteran's February 2007 notice of disagreement was timely filed within one year of notice of the November 2006 adjudication, the Board finds that the November 2006 rating decision did not become final, and therefore, the claim presently on appeal is styled as an original claim for compensation.  See 38 C.F.R. §§ 20.201, 20.302(a) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.  

To begin with, where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A November 2006 rating decision declined to reopen the Veteran's claim for service connection for a bilateral knee disability and also denied his claims for entitlement to service connection for umbilical hernia repair, to include a temporary total evaluation due to surgery necessitating at least one month of convalescence or surgery with severe postoperative residuals; compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury, claimed as a result of a fall at a VA medical facility on July 14, 2005; and compensation under the provisions of 38 U.S.C.A. § 1151 for an allergic reaction, claimed as a result of a pneumonia vaccine received during hospitalization at a VA medical facility in November 2005.  In February 2007, the Veteran expressed disagreement with the denials of his claims.  No statement of the case has been issued regarding the declining to reopen the Veteran's claim for service connection for a bilateral knee disability and the denials of the Veteran's claims for service connection for umbilical hernia repair, compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury, and compensation under the provisions of 38 U.S.C.A. § 1151 for an allergic reaction.  Therefore, these claims must be remanded for the issuance of a statement of the case.  

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Regarding the claim for service connection for a low back disability, the Veteran contends that his current disability is related to an in-service incident in which he was struck in the back with a baseball bat.  At his May 1977 entrance examination, the Veteran reported recurrent back pain, but clinical evaluation of his lumbar spine was normal.  Service treatment records indicate that the Veteran was treated for complaints of recurring radiating low back pain in October and November 1977 and from March to June 1978.  An October 1977 treatment report noted that the Veteran's back pain had started 3 months earlier.  In a June 1980 treatment record, the Veteran reported that a motor vehicle accident he had been in 3 months earlier had caused him to have low back pain.  He was diagnosed with low back pain secondary to increased lordosis.  An October 1980 treatment record confirmed that the Veteran had sustained a renal contusion to the left kidney from being struck in the left flank with a baseball bat and that he had been experiencing subsequent flank pain ever since.  On separation examination in November 1980, the Veteran reported a history of recurrent back pain, and the examiner found that the Veteran's renal contusion was secondary to an October 1980 assault.    

On VA examination in July 2009, the examiner found that the Veteran had low back pain that was likely mechanical in origin or which was possibly related to early degenerative joint disease and degenerative disc disease.  She stated that the history of the Veteran's back being struck with a bat in service was not evident with current findings.  She also noted that the Veteran had a history of motor vehicle accidents both before and after service and that his back pain had been a known issue prior to his period of service.  The examiner opined that it would be mere speculation to relate the Veteran's low back issues to either his period of service or a fall at a VA facility.  She found instead that the Veteran's current back pain was likely secondary to his non-service automobile accidents or was simply consistent with the findings of many individuals of his age.  She also asserted that she would not be able to suggest that the Veteran's period of service caused any chronic aggravation to his back without resorting to mere speculation for the same rationale.  

The Board finds that it was unclear what the July 2009 VA examiner meant when she stated that the history of the Veteran's back being struck with a bat in service was not evident with current findings, especially in light of her confirmation of this in-service event upon review of the claims file.  Furthermore, the examiner also concluded that it would require mere speculation to relate the Veteran's low back pain issues to either an in-service injury or to a fall at a VA facility and that she would also be unable to suggest that the Veteran's period of service caused any chronic aggravation to his back without resorting to mere speculation for the same reason.  The examiner's equivocal or inconclusive opinion amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2011) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).   

As it remains unclear to the Board whether the Veteran's low back disability is related to his in-service back injury or whether his current low back disability existed prior to service and was aggravated by his period of active duty, it is necessary to have a medical opinion discussing the relationship between his low back disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  Additionally, the examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that another examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a statement of the case which addresses the issues of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral knee disability; entitlement to service connection for umbilical hernia repair, to include a temporary total evaluation due to surgery necessitating at least one month of convalescence or surgery with severe postoperative residuals; entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back injury, claimed as a result of a fall at a VA medical facility on July 14, 2005; and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an allergic reaction, claimed as a result of a pneumonia vaccine received during hospitalization at a VA medical facility in November 2005.  Inform the Veteran of his appeal rights and that he must perfect an appeal, with a timely substantive appeal, if he desires appellate review of those issues.
 
2.  Schedule the Veteran for a VA spine examination to determine the etiology of any current low back disability.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  The examiner should review the claims folder and should note that review in the report.  Specifically the examiner should provide the following information:

a)  Is it at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related to any incidents of the Veteran's period of active service, including an October 1980 left flank injury from a baseball bat?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

b)  If the Veteran's low back disability was not incurred during his period of service, is there clear and unmistakable evidence that any low back disability preexisted service as reported by the Veteran at his May 1977 entrance examination or as noted in an October 1977 service treatment report?  If so, did the preexisting low back disability permanently increase during the Veteran's service beyond the natural progress of the disability?  

3.  Then, readjudicate the claim for service connection for a low back disability.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

